Citation Nr: 1039951	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-03 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an increased rating for an acquired 
psychiatric disorder, variously classified, currently rated as 50 
percent disabling.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU). 


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992.  The 
Veteran also served in the Army National Guard from June 1986 to 
February 1988 with a period of active duty training from 
September 1987 to November 1987.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from the Winston-Salem, North Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran was previously represented by a Veterans Service 
Organization; however, in March 2007 he submitted a signed 
statement revoking his representative's authority to act and 
stating that he would represent himself.

In a September 2008 decision, the Board denied entitlement to an 
increased rating for an acquired psychiatric disorder, variously 
classified, currently rated as 50 percent disabling and 
entitlement to a TDIU.  The Veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a June 2010 memorandum decision, the Court vacated 
the Board's decision and remanded these matters to the Board for 
development and readjudication. 

The issue of entitlement to service connection for a low 
back disability as secondary to service-connected 
bilateral knee disabilities has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a September 2010 correspondence, the Veteran reported that he 
was receiving continuing treatment at the Psychological 
Consulting Services.  He requested that VA obtain a copy of the 
current treatment records and provided a signed authorization for 
these records.  VA has a duty to obtain relevant records of 
treatment reported by private physicians.  Massey v. Brown, 7 
Vet. App. 204 (1994).  Records of this treatment at the 
Psychological Consulting Services have not been associated with 
the claims file, and may be pertinent to the claims on appeal.  

Additionally, the Board notes that the RO's determination on the 
claim for a rating in excess of 50 percent for an acquired 
psychiatric disorder, variously classified, could impact upon the 
claim for a TDIU; thus, the claim for a TDIU is inextricably 
intertwined with the claim being developed.  See Parker v. Brown, 
7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  As appellate consideration of the claim for a TDIU 
would, thus, be premature at this juncture, remand of this matter 
also is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  All necessary steps to obtain any 
records of treatment pertinent to the 
claims on appeal from the Psychological 
Consulting Services in Durham, North 
Carolina, should be taken.  The attempts to 
procure records should be documented in the 
file.  If records cannot be obtained, a 
notation to that effect should be inserted 
in the file.  The Veteran is to be notified 
of unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

2.  Then, the RO should readjudicate each 
of the claims on appeal in light of all 
pertinent evidence and legal authority.  If 
any benefit sought on appeal remains 
denied, the Veteran should be provided with 
a supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to each 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response before the claims file is returned 
to the Board for further appellate 
consideration. 




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


